DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Hallock et al. (US 2018/0051310 A1 – hereafter ‘310).
‘310 discloses microfabricated device with a high density array of microwells (Abstract) that includes the following limitations for claim 1: 
“A method of using a device comprising a plurality of microscale experimental units”: ‘310 discloses using a device with a plurality of microscale experimental units such as microwell arrays ([0025]; [0026]; Fig. 1).  
“in each of the plurality of experimental units, providing at least one cell and an indicator capable of producing an optical signal”: ‘310 discloses placing at least one cell and an indicator within the well in order to produce an optical signal ([0018]).  
“incubating the device at a predetermined conditions for a duration of time to grow a plurality of cells from the at least one cell in each of the plurality of experimental units”:  ‘310 discloses incubating the devices at predetermined conditions for a duration of time in order to culture a plurality of cells ([0101]).  
“measuring at least one optical property of the contents of each of the plurality of experimental units at multiple time points during the incubation, thereby obtaining a time-dependent profile of the optical property for each of the plurality of experimental units”: ‘310 discloses measuring an optical property over time to develop a profile ([0018]).  
“analyzing the time-dependent profiles of the at least one optical property for the plurality of experimental units.”: ‘310 discloses that the optical property is analyzed to determine the presence or absence of at least one biological entity ([0018]).  
‘310 discloses microfabricated device with a high density array of microwells (Abstract) that includes the following limitations for claim 19: 
“A method of using a device comprising a plurality of microscale experimental units”: ‘310 discloses using a device with a plurality of microscale experimental units such as microwell arrays ([0025]; [0026]; Fig. 1).  
“in each of the plurality of experimental units, providing at least one cell and an indicator capable of producing an optical signal”: ‘310 discloses placing at least one cell and an indicator within the well in order to produce an optical signal ([0018]).  
“incubating the device at a predetermined conditions for a duration of time to grow a plurality of cells from the at least one cell in each of the plurality of experimental units”:  ‘310 discloses incubating the devices at predetermined conditions for a duration of time in order to culture a plurality of cells ([0101]).  
“measuring at least one optical property of the contents of each of the plurality of experimental units at multiple time points during or after the incubation, wherein measuring at least one optical property comprises measuring the at least one optical property of the contents of each of the plurality of experimental units at multiple time points during the incubation”: ‘310 discloses measuring an optical property over time to develop a profile ([0018]).  ‘310 also discloses that the measurements are done before and after incubation ([0025]) and at multiple points in time ([00257]).  
“analyzing the measured at least one optical property for each of the plurality of experimental units, wherein analyzing the measured at least one optical property for each of the plurality of experimental units comprises a comparison amount the at least one optical property of each of the plurality of experimental units measured at multiple time points.”: ‘310 discloses that the optical property is analyzed to determine the presence or absence of at least one biological entity ([0018]).  ‘310 also discloses evaluating the data across multi
“based on the analysis, selecting some of the plurality of cells in one or more of the plurality of experimental units.”: ‘310 discloses that the analysis determines the presence or absence of the biological entity which is being interpreted as selecting some of the cells ([0258]).  
For claim 2, ‘310 discloses determining the presence of the biological entity based on the analysis of the optical data ([0258]). 
For claim 3, ‘310 discloses that the analysis of the optical property of two or more of the multi-wells is a comparison of the time-dependent profiles of the optical property ([0258]). 
For claims 4 and 8, it should be noted that this is an optional limitation and does not further limit the method.  However, ‘310 discloses transferring cells based on the optical analysis ([0012]; [0024]; [0232]).  
For claims 5 and 6, ‘310 discloses that the analysis of the optical data includes analyzing wavelength ([0262]; [0193]).  
For claim 7, ‘310 discloses transferring cells based on the analysis of the optical data ([0012]; [0024]; [0232]).  
For claim 9, ‘310 discloses that the optical property can be fluorescence ([0018]).  
For claim 10, ‘310 discloses that the indicator can indicate a redox property based on wavelengths ([0265]) and for claim 11 the indicator is resazurin ([0265]).  
 For claim 12, ‘310 discloses that the indicator is pH sensitive ([0021]).  
For claims 13 and 14, ‘310 discloses that the biological entity of interest is a eukaryotic cell or bacteria ([0017]). 
For claim 15, ‘310 discloses the step of loading at least one cell into the array ([0008]; [0025]).  
For claim 16, ‘310 discloses the step where the top surface of the device has been fabricated with multi-well arrays (Fig. 1; [0025])
For claims 17 and 18, ‘310 discloses that the microwells have a diameter of 25 m to 500 m and that the density is at least 750 microwells per cm2 ([0026]).  
Therefore, ‘310 meets the limitations of claims 1-19.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hallock et al. (US 2018/0051310 A1 – hereafter ‘310) in view of Chow et al. (US 2014/0087411 A1 – hereafter ‘411).
‘310 does not explicitly disclose that the analysis includes calculating the ratio of the intensity of the optical property at time at different wavelengths, however, ‘310 does disclose performing the calculation at different wavelengths. 
‘411 discloses a method for determining the invasion potential of a tumor (Abstract) that for claim 24 calculating the intensity ratios of two different wavelengths ([0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of determining the intensity ratios in order to determine the presence or absence of a biological entity.  The suggestion for doing so at the time would have been in order to analyze the fluorescent signal detected by a CCD ([0028]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 2005/0112544 A1) discloses an impedance based assay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799